EXAMINER’S AMENDMENT
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Attorney Joseph Carrier on 05/31/2022.
The application has been amended as follows: 
A-Specification:  paragraph [0043] of the Specification has been amended as follows:
[0043] Advantageously, the clamps 12, 52 that are provided in the examples depicted in Figures 1 to 3 may be replaced with a different kind of clamp for holding another type of blade. For example, in Figures 4A and 4B and Figure 5 the blade sharpening device 50 is shown with a scissor clamp 100 for holding a scissor blade in a fixed position relative to the device 50. The scissor clamp 100 also comprises a lower jaw 102  and an upper jaw 104 which is mounted above the lower jaw 102 and is movable relative to the lower jaw 102 between a loosened condition and a clamped condition. However, in this embodiment the lower and upper jaws 102, 104 are angled relative to the support arm 60, and are adapted to hold the scissor blade in the clamped condition. The lower jaw 102 further is connected to the support arm 60 through a second clamp having an upper jaw 104A and a lower jaw 102A.
B- Drawings: the following changes to the drawings have been approved by the examiner and agreed upon by Applicant: 

    PNG
    media_image1.png
    777
    686
    media_image1.png
    Greyscale

In order to avoid abandonment of the application, Applicant must make these above agreed upon drawing changes.
C-Claims: 
-Claim 22 has been canceled.
-Claim 15, line 1, the term “claim 14” has been changed to --claim 13--.
-Claim 1 has been amended as follows:
--1. (Currently Amended) 	A blade sharpening device, comprising:
a first clamp for holding a blade in a fixed position relative to the device, wherein the first clamp comprises a lower jaw and an upper jaw mounted above the lower jaw, wherein the lower jaw and the upper jaw are movable relative to each other between a loosened condition and a clamped condition;
an elongate slide member having a lower end adapted for sliding movement on a flat surface; 
an elongate support arm having a first end mechanically connected to the slide member, extending at a fixed angle relative to the slide member, and and wherein the lower jaw and the upper jaw of the first clamp are angled relative to the support arm; and
a second clamp that is ,
wherein the upper jaw of the second clamp is integral with the lower jaw of the first clamp; and 
wherein the second end of the elongate support arm is provided with the second clamp.--
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: claim 1 is allowable for setting forth a blade sharpener comprising a first clamp for holding a blade having a lower jaw and an upper jaw, an elongate slide member having a lower end configured for sliding on a flat surface, an elongate arm having one end connected to the elongate slide member and a second connected to the first clamp, and a second clamp connected to the second end having a lower jaw and an upper jaw, wherein the lower jaw of the first clamp is integral with the upper jaw of the second clamp.
For example, Radish (4,404,873) teaches a blade sharpener comprising a first clamp for holding a blade having a lower jaw 20 and an upper jaw 21, an elongate slide member 15 having a lower end 14 configured for sliding on a flat surface 13, an elongate arm 16 having one end connected to the elongate slide member and a second connected to the first clamp, and a second clamp connected to the second end having a lower jaw 24 and an upper jaw 22.
However, Radish does not teach wherein the lower jaw of the first clamp is integral with the upper jaw of the second clamp.  Both upper jaws of the first clamp and the second clamp connect together as best seen in Fig. 1.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Sharpening devices for knives of general interest are cited in form PTO-892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHONG H NGUYEN whose telephone number is (571)272-4510. The examiner can normally be reached M-F: 6-3.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sean Michalski can be reached on (571)272-6752. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PHONG H NGUYEN/Examiner, Art Unit 3724